Citation Nr: 0116042	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-03 007	)	DATE
	)
	)


THE ISSUE

Whether a November 2000 decision of the Board of Veterans 
Appeals (Board), which found that the veteran had failed to 
submit new and material evidence sufficient to reopen a claim 
for basic eligibility to Department of Veterans Affairs (VA) 
benefits, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

This matter comes before the Board based on the veteran's CUE 
motion as to the Board decision of November 15, 2000, which 
found that the veteran had failed to submit new and material 
evidence sufficient to reopen a claim for basic eligibility 
for VA benefits.  In February 2001, the Board denied the 
veteran's motion for reconsideration.  In March 2001, the 
Board advised the veteran and representative that the rules 
relating to CUE motions were found at 38 U.S.C.A. § 7111 
(West 1991), and in Title 38 of the Code of Federal 
Regulations, beginning at § 20.1400 (2000).  He was urged to 
review these regulations.  


FINDING OF FACT

The moving party has failed to clearly and specifically set 
forth the alleged errors of fact or law, in the November 2000 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a)(2000); Disabled American Veterans, et al. 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, a fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--

(1)  General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2)  Special rule for Board decisions on 
or after January 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of, cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.--

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1404.  (Authority:  38 U.S.C.A. §§ 501(a), 
7111).

The Board further notes with respect to the final provisions 
of the regulations pertaining to the adjudication of motions 
for revision or reversal of prior Board decisions on the 
grounds of CUE, the definition of CUE was based on prior 
rulings of the United States Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the Notice of Proposed Rule 
Making (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor 
of the bill that became the law specifically noted that the 
bill would "not alter the standard for evaluation of claims 
of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 
1997) (remarks of Rep. Evans, sponsor of H. R. 1090, in 
connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior case law 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

Rule 1404(b) (38 C.F.R. § 20.1404(b)) provides as follows:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Nonspecific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
nonspecific allegations of error, or 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
for in this paragraph shall be denied.

The United States Court of Appeals for the Federal Circuit 
(Circuit), in December 2000, held that the requirement set 
forth in Rule 1404(b) that a claimant specify the basis for 
his CUE claim was reasonable but the rule was invalid to the 
extent that the last sentence of Rule 1404(b) operated in 
conjunction with Rule 1409(c) to allow the Board to 
permanently deny a CUE claim without ever reaching the 
claim's merits.  In the event that the moving party's motion 
does not adequately set forth specific grounds of CUE, the 
appellant's motion is to be dismissed without prejudice to 
the submission of more specific allegations.  Disabled 
American Veterans, et al. v. Gober, 234 Fed 3rd 682 (Fed Cir. 
2000).

In the November 2000 decision, the Board clearly discussed, 
in considerable detail, the history of the appellant's 
multiple applications for VA benefits and the evidence he had 
submitted in support of those applications commencing in 
1950's through the time of the Board's November 2000 
decision.  The appellant's claims for entitlement to VA 
benefits had been denied on numerous occasions by the RO, a 
Board denial was affirmed by the US Court of Appeals for 
Veterans Claims (Court) in September 1993.  It was also 
pointed out that the appropriate office of the US Department 
of the Army (now ARPERCEN) had been provided evidence 
submitted by the appellant in support of his multiple 
applications for veteran status and that the Army Department 
had certified that the veteran did not have recognized 
service for US veteran status on four separate occasions in 
October 1956, September 1987, April 1989, and in August 1996. 

The Board's November 2000 decision accurately reported that 
the RO had most recently denied the appellant's application 
to reopen a claim of entitlement to eligibility for VA 
benefits in a January 1997 rating decision, which was 
unappealed and became final.  The Board's November 2000 
decision identified and discussed all items of evidence 
submitted by the appellant in an attempt to reopen the 
previous final denial of his claim for veteran status.  The 
Board's November 2000 decision correctly identified the 
applicable laws and regulations governing the finality of 
decisions and on the rules concerning reopening previous 
final denials upon the submission of new and material 
evidence, and identified the correct rules defining veteran 
status and recognition of Philippine military service for VA 
benefit purposes.  Having identified and discussed all 
relevant facts and all applicable laws and regulations, the 
Board properly and accurately concluded that all evidence 
submitted by the appellant since the prior final January 1997 
rating were cumulative with and duplicative of evidence which 
had been previously submitted and considered in earlier 
decisions.  

The Board also pointed out that in determining eligibility 
for VA benefits, VA must rely on documents issued by United 
States service departments and that none of the documents 
submitted by the appellant were issued by a US service 
department (although several documents which were purportedly 
issued by a US service department were subsequently shown to 
be invalid as a result of analysis by VA's Office of 
Inspector General).  Finally, the Board noted that the 
appropriate US Service Department of the Army had 
consistently found that the appellant had not had qualifying 
service in the Armed Forces of the United States and that the 
Board was bound by those service department findings and had 
no authority to find that the appellant did have credible 
service in the absence of such certification of a US service 
department.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. 
App., 2 Vet. App. 530 (1992).  

In bringing a motion to revise or reverse the Board's 
previous November 2000 decision on the basis of clear and 
unmistakable error (CUE), the veteran submitted numerous 
statements of argument facially dated on February 12, 19, 26, 
27, March 12, 14, and April 14, 2001.  The Board has 
carefully reviewed each of these written statements from the 
appellant and concludes that individually and collectively, 
they simply fail to specifically identify any kind of error, 
of fact or of law that compels a conclusion that the result 
would have been manifestly different but for the error.  The 
correct facts as they were known at the time were indeed 
before the Board and the applicable statutory and regulatory 
provisions extant at the time were correctly applied.  

The veteran's multiple statements alleging CUE clearly imply 
a disagreement as to how the known facts were weighed or 
evaluated which is an example of situations that are not 
clear and unmistakable error as specified in 38 C.F.R. 
§ 20.1403(b)(3).  Additionally, the appellant has made 
general allegations of violation of the US Constitution.  
These again fall into the category of vague general 
assertions without support in the record or in the law.  The 
collective impact of these arguments is tantamount to 
nonspecific allegations of failure to give due process or 
other nonspecific allegations of error as discussed at 
38 C.F.R. § 20.1404(b).  That regulatory provision requires 
that a valid CUE motion set forth "clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations and 
why the result would have been manifestly different but for 
the alleged error."  This, the appellant has failed to do.  
None of the veteran's arguments submitted in support of a CUE 
motion have in any way disputed the November 2000 Board 
decision that the veteran had failed to submit new and 
material evidence sufficient to reopen a previously and 
finally denied claim.  None of the appellant's arguments 
addressed the Board's November 2000 conclusion that all 
evidence submitted by the appellant in support of his 
application to reopen was both cumulative with and redundant 
of evidence which had already been on file and considered in 
prior earlier adjudications.  Motions which failed to comply 
with the requirements for specific allegations shall be 
denied.  

While the Veterans Claims Assistance Act (VCAA) of 2000 was 
effective six days prior to the issuance of the Board's 
November 15, 2000 decision, the appellant has not argued and 
the Board can find no error of fact or of law in that Board 
decision which would amount to CUE.  The appellant had 
clearly been informed on numerous previous occasions of the 
evidence necessary to substantiate his claim and upon the 
applicable laws and regulations governing recognition of 
military service for VA benefit purposes.  Over the years, 
evidence submitted by the appellant in support of his claim 
for entitlement to VA benefits was referred on multiple 
occasions to the relevant US Service Department of the Army 
which, on each occasion, specifically certified that the 
appellant lacked requisite recognized military service for 
entitlement to VA benefits.  The appellant at no time has 
identified evidence which remains uncollected for 
consideration which VA may have assisted the veteran in 
collecting.  While the VCAA was passed prior to the 
publication of the Board's November 2000 decision, the Board 
cannot now find any error of fact or of law amounting to CUE 
in that decision arising from the passage of the VCAA, or 
otherwise.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that nonspecific allegations of failure to 
follow regulations or failure to give due process or any 
other general nonspecific allegations of error are 
insufficient to satisfy the requirement.  See 38 C.F.R. 
§ 20.1403.  Furthermore, motions which fail to comply with 
the requirement set forth in Rule 1404(b) that a claimant 
specify the basis for his CUE claim are subject to dismissal 
without prejudice.  Disabled American Veterans et al. 
v Gober, supra.  Accordingly, in view of the fact that the 
moving party has failed to comply with Rule 1404(b) with 
respect to the November 2000 Board decision, and that no 
other allegation of CUE is supported by the record as noted 
above, the Board has no alternative but to dismiss the 
veteran's motion for CUE without prejudice.  


ORDER

The motion is dismissed without prejudice to refiling.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Derwinski, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue. ")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


